The case was continued several terms for advisement, and the opinion was drawn up by
Emery J.
The renewal of the note being proved, it is deemed by the Court sufficient to allow the whole to go to the jury. This subsequent act of recognition necessarily ratifies and confirms the original promise. And this renewal being witnessed, the whole is taken out of the statute of limitations.
The suit is properly in the name of the Trustees.
The defendant offered to prove by oral testimony, that at the time when the note was given, it was obtained for the purpose of enabling the Trustees to have an apparent amount of funds in order to obtain a grant from the legislature of Massachusetts, and that it was then promised and agreed, that the note should be given up after a few years interest should be paid, which in fact was paid. To say nothing of the disingenuousness of this arrangement, as it regards the legislature, and the important interests of education, we think the Judge decided rightly in rejecting the evidence, because it would contradict the note. And we coincide in his opinion that the note was a good consideration for the renewal of the note absolutely, and without condition.
In a review of the cases by Parker C. J. in The Trustees of Amherst Academy v. Cowls, 6 Pick. 438, he observes, that promises of this nature, if inefficient at first for want of a payee, or because, at the time, there was no actual consideration, but one in *446contemplation only, it is a legal basis for a subsequent promise. And that the execution of, or beginning to execute the trust, for which the fund is raised, forms a sufficient consideration for such subsequent promise. As to the pretence of paying the interest for a few years, as a satisfaction of the note, it would seem that even if it .be considered in the light of an accord and satisfaction, it would not be available. For if the accord or agreement that satisfaction should be rendered by the defendant, or a third person, at a future day, be not founded on a new. consideration, and be not so far binding on the debtor as to afford a fresh right of action to the creditor for its non-performance, an action lies on the original demand even before the time prescribed for rendering satisfaction.
The defendant offered to prove by oral testimony that the renewal, dated August 23, 1828, was made by said William Starret upon condition, which was not complied with. But the Judge ruled that the renewal appearing to be absolute and unconditional could not thus be proved to be conditional.
Much speculation has arisen heretofore, on the subject of what admission is sufficient tó take a debt out of the statute of limitation. And it has been held that it should be of such a nature that a promise can be implied from it. But in this case, the Court are not left to be seeking for grounds on which to make such implication. The defendant, under the original note, declared in writing by him signed, “ I hereby renew the above promise.” Now to suffer the introduction of parol testimony to alter, qualify, contradict, or restrain this, we think would be to conflict with the rule of law, long settled, in regard to promissory notes. According to. the agreement of the parties, the default is to stand; and judgment must be rendered for the plaintiff for damages and costs.